           DATE:           5/27/2021                                 CASE NUMBER 4:21-CR-00126-7
       LOCATION:           Sherman
          JUDGE:           Christine Nowak                           USA v. Melonie Mechelle Jackson
      DEP. CLERK:          K. Lee
      RPTR/ECRO:           Digital Recording
           USPO:          KA - PH / N- ESt jo-                       AUSA
   INTERPRETER:
      BEGIN/END:          c( 5 1C * .- / l <0'. | O R w
     TOTAL TIME:                                                     Defense Attorney


   NITIAL APPEARANCE
   ARRAIGNMENT

        Defendant Sworn              Interpreter equired

        Dft appears: with counsel E without counsel pro se Counsel appears on behalf of defendant

        Date of arrest 5/26/21                     (Other district court & case #)

        Defendant H advised of charges, penalties, and rights

        Dft first appearance with counsel CJA appointed Retained Federal Public Defender appointed
       Attorney:                                  ROW                          2

       Defendant advises the Court that they               have counsel who is or,      will hire counsel.

0 Defendant requests appointed counsel, is sworn and examined re: financial status.


0 Financial affidavit executed by defendant.
      The court finds the defendant is able to employ counsel U unable to employ counsel.

                                    appointed DU-S. Pub Defender appointed

       If defendant cannot retain counsel, the Court is to be advised within days so counsel may be appointed.

       Govt otion for detention Govt oral motion for continuance      Oral Order granting Oral Order denying


       Defendant oral motion to continue detention hearing         H Oral Order granting Oral Order denying


       Arraignment set


Im Detention Hrg set                                               H Temp Detention Order Pending Hearing

       Ordering setting conditions of release Bond executed

       Defendant signed Waiver of Detention Flearing.

       Defendant remanded to custody of United States Marshal

       Defendant motion
Government                           otion




                                        ARRAIGNMENT

Arraignment held

Dt appears with counsel

Dft         sworn
         B received copy of charges          H discussed charges with counsel                  charges read
         Q waived reading of charges

Dft enters a plea of G not guilty



Pretrial Discovery and Inspection Order entered. Case set for final pretrial conferences/jury selection and
trial setting on:                                       Pretrial Date:




Df remanded to custody USM Dft RELEASED on conditions of release after out-processing by USM

                                         ecess
